This is an original proceeding in discipline against Al Hybsha, also known as Adolph Allison Hybsha, an attorney who was admitted to the practice of law in the State of Kansas on the 28th day of June, 1961.
In 1983, Arno Windscheffel, disciplinary administrator, the Clerk of the Appellate Courts and this Court began receiving numerous complaints that Al Hybsha was neglecting various legal matters entrusted to him. These complaints were lodged by clients, attorneys and judges. At the time numerous complaints were being filed with the disciplinary administrator and proceedings were undertaken by the Kansas Board for Discipline of Attorneys. On the 31st day of January, 1984, an order was issued to the respondent to appear before this Court and show cause why he should not be temporarily suspended from the practice of law pursuant to Supreme Court Rule 203(b). 232 Kan. clxiii. Respondent failed to appear as ordered by the Court and on the 24th day of February, 1984, Al Hybsha was temporarily suspended from the further practice of law in the State of Kansas pending final determination of disciplinary proceedings before the Board for Discipline of Attorneys.
Following hearings before a panel of the Board at which respondent appeared in person and with his counsel, Ernest H. Moulos, reports in several of the proceedings were filed with the Clerk of the Appellate Courts on January 18, 1985. The panel found that respondent had neglected the legal affairs of numerous clients, including representation in a competency proceeding, a divorce and custody proceeding, and a real estate transaction, all in violation of DR 6-101(A)(3). 232 Kan. clxxxvi. In all of these proceedings as well as others reported to date, the panel found respondent failed to respond to and cooperate with the disciplinary administrator’s investigations and that such conduct adversely reflects on respondent’s fitness to practice law as provided by DR 1-102(A)(6). 232 Kan. clxxv.
*152It would be redundant to set forth all of the various findings and conclusions of the Board. Suffice it to say respondent missed scheduled court appearances, failed to file timely pleadings, failed to communicate with clients, failed to return telephone calls, was generally unavailable to clients and on many extended occasions his whereabouts were unknown by not only clients but also by the courts, bar association officials, the disciplinary administrator’s office and the Clerk of the Appellate Courts. Respondent’s telephone was disconnected on several occasions, he moved his office frequently and at times attempted to practice law with no known office or other location where he might be contacted.
Following the filing of the reports and recommendations of the disciplinary panel, the respondent failed to file any response thereto and was ordered by this Court to appear on the 1st day of March, 1985. Respondent appeared by and through his counsel, Ernest H. Moulos. Mr. Moulos advised the court that he had only recently been able to contact the respondent and that respondent did not desire to file any exceptions to the various reports of the disciplinary panel.
In each of the reports filed by the disciplinary panel it was the unanimous recommendation that Al Hybsha be indefinitely suspended from the practice of law in the State of Kansas.
The Court, being fully advised and having reviewed the several records herein, concurs in the findings and recommendations of the Kansas Board for Discipline of Attorneys.
It is Therefore Ordered, Adjudged and Decreed that Al Hybsha, also known as Adolph Allison Hybsha, be and he is hereby indefinitely suspended from the practice of law in the State of Kansas.
It is Further Ordered that the costs herein are assessed to the respondent, that this order shall be published in the official Kansas Reports and that the Clerk of the Appellate Courts shall forthwith comply with the provisions of Supreme Court Rule 217. 232 Kan. clxx.
This order supersedes the order of temporary suspension heretofore issued by this Court and is effective this 5th day of April, 1985.